Citation Nr: 0103122	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  93-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
organic brain syndrome. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
March 1975.  He also served in the Texas Army National Guard 
from June 1982 to May 1986.  This matter comes to the Board 
of Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO).  In June 1991, the RO denied the veteran's request to 
reopen a previously denied claim of service connection for 
organic brain syndrome.  In August 1992, the RO denied 
service connection for PTSD.  In December 1994, the Board 
remanded the matter for additional development of the 
evidence.  While the matter was in remand status, the 
veteran's claims folder was apparently lost.  It was 
partially rebuilt in September 1997.  In October 2000, he and 
his fiancée testified at a Board hearing at the RO.


FINDINGS OF FACT

1.  By November 1975 rating decision, the RO apparently 
denied service connection for organic brain syndrome; no 
appeal was initiated within one year following notice to the 
veteran in November 1975.

2.  Evidence received since the November 1975 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 1975 rating decision denying service 
connection for organic brain syndrome is final.  38 U.S.C.A. 
§ 7105 (West 1991) (formerly 38 U.S.C.A. § 4005(c)); 38 
C.F.R. § 20.1103 (2000) (formerly 38 C.F.R. § 19.153)).

2.  New and material evidence to warrant reopening of the 
claim of service connection for organic brain syndrome has 
not been received.  38 U.S.C.A. §§ 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for nonpsychotic 
organic brain syndrome was denied by the RO in a November 
1975 rating decision, apparently on the basis that such 
disorder had existed prior to service and had not been 
aggravated therein.  The record does not reflect, nor does 
the veteran contend, that he appealed this rating decision.  
Thus, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Generally, a claim which has been denied in a final Board 
decision or in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In this case, the specific evidence of record at the time of 
the November 1975 rating decision is not known.  The 
subsequently received evidence reflects that the veteran's 
original claims folder was lost and that a rebuilt claims 
folder was created in September 1997.  This information is 
obviously new.  Moreover, as it is impossible to determine 
the factual basis for the prior denial based on the rebuilt 
claims folder, the Board believes that the evidence 
establishing that the veteran's claims folder was lost 
subsequent to the November 1975 rating decision is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claims.  Thus, the claim is reopened; 
however, additional development of the evidence is required 
prior to final consideration of this matter.


ORDER

New and material evidence having been submitted, the claim of 
service connection for organic brain syndrome is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  Among other things, the 
VCAA redefines the obligations of VA with respect to the duty 
to assist.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the change in law brought about by VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained therein.  Also, as the RO has 
not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Also, there are other matters that require the attention of 
the RO.  For example, at his October 2000 hearing, the 
veteran claimed he had been hospitalized on several occasions 
between 1976 and 1992 for psychiatric treatment following 
suicide attempts.  He stated he was treated following those 
attempts at the Big Spring VA Medical Center (MC), as well as 
the Temple and Waco VAMCs.  An attempt should be made to 
obtain those records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (failure to consider pertinent records in VA 
possession at the time of the decision, while not actually in 
the record, may constitute clear and unmistakable error).

Additionally, in cases such as this one where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation for VA to 
assist the claimant in the development of the case and to 
provide reasons or bases as to the rationale for any adverse 
decision rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); see 
Hayre v. West, 188 F.3d 1327, 1332 (1999) (inherent in the 
duty to assist is a requirement to notify the claimant if VA 
is unable to obtain pertinent service medical records 
specifically requested by the veteran so that he may know the 
basis for the denial of his claim, may independently attempt 
to obtain the records, may submit alternative evidence and/or 
timely appeal).

Given the fact that the veteran's complete claims file was 
lost during the pendency of this appeal, including his in-
service and post service medical treatment records, while 
such file was in the custody of VA, it is appropriate that 
the RO make a more thorough attempt to locate as many of the 
missing documents and other pertinent records, as possible.  
While the veteran is not responsible for the missing claims 
file, his assistance in rebuilding the record is essential as 
well.  

In that regard, the Board observes that an October 1995 VA 
outpatient record contains a diagnosis of PTSD.  However, it 
is evident that the PTSD diagnosis was made based only on a 
history as reported by the veteran which did not include any 
specific information concerning specific events and 
circumstances of the claimed stressors.  The RO has asked the 
veteran to submit a detailed statement of his in-service 
stressors, but he has not responded.  At his October 2000 
hearing, the veteran indicated that he had a "hard time" 
recording his stressors because he did not know how to spell 
and didn't want anyone to write his stressors down because 
"they wouldn't understand, they'd want to change things."

The veteran is hereby advised that, while VA does have a duty 
to assist him in the development of his claim, that duty is 
not limitless.  His cooperation in responding to requests for 
information and reporting for scheduled examinations is 
required.  As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet.App. 480 (1992).  In other words, the veteran 
has the responsibility to provide specific details (including 
names, dates and places) regarding his in-service stressors 
so that an attempt at verification of those stressors can be 
made.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate repository of records to 
determine whether there are any copies of 
the veteran's service medical or service 
personnel records available from his 
military service from February 1969 to 
March 1975, as well as his Texas Army 
National Guard service from June 1982 to 
May 1986.  Any such records should be 
requested in order to replace those 
currently missing from the claims folder.

2.  The RO should contact the veteran and 
afford him the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claims of 
service connection for PTSD and organic 
brain syndrome.  After securing any 
necessary authorization for the release 
of medical information, the RO should 
attempt to obtain copies of the treatment 
records identified by the veteran (not 
already of record).

3.  Regardless of the veteran's response, 
the RO should contact the Big Spring, 
Temple, and Waco VAMCs and request copies 
of all treatment records pertaining to 
the veteran from 1976 to 1991.

4.  The veteran should also be afforded a 
final opportunity to furnish a detailed 
description of the in-service stressors 
that resulted in his claimed PTSD, 
including the dates, locations, and 
circumstances of the incidents, and the 
names and units of any other individuals 
involved.  In addition, the unit to which 
the veteran was assigned at the time of 
the alleged incident should be noted.  
Thereafter, the RO should make an attempt 
to verify his claimed stressors, if 
appropriate based on the nature of his 
response.

5.  Then the veteran should be scheduled 
for VA psychiatric examination to 
determine the nature of all psychiatric 
disorders that are currently present.  
The claims folder must be provided to the 
examiner in conjunction with the 
examination.  The examiner should be 
requested to diagnose all currently 
manifested psychiatric disorder(s), and 
if a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether there is a link between the PTSD 
symptomatology and the in-service 
stressors reported by the veteran.  If 
any other psychiatric diagnosis found, 
the examiner should provide an opinion 
regarding the etiology and likely date of 
onset of such disability.  If he or she 
concludes that any psychiatric disorder 
preexisted the veteran's period of 
service, an opinion should be provided as 
to whether that disability was at least 
as likely as not aggravated in service.  
A complete rationale for all opinions 
expressed must be provided.  If any of 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented on 
by the examiner.

6.  The RO should then review the claims 
folder to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

7.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance provided, including, among others 
things, final regulations, VA General 
Counsel precedent opinions and pertinent 
court decisions that are subsequently 
issued.  

After undertaking any development deemed essential in 
addition to that specified above, the RO should again review 
the veteran's claim.  If the benefits sought on appeal remain 
denied, he and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  Then, the case should be returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


